Citation Nr: 1228513	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  11-08 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service connected residuals of a compression fracture of the thoracic spine before September 21, 2011.

2.  Entitlement to a disability rating in excess of 40 percent for service connected residuals of a compression fracture of the thoracic spine after September 21, 2011.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION


The Veteran had active service in the United States Army from August 1951 to June 1953, to include duty in Korea. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont. 

The Veteran appeared at a Travel Board hearing before the undersigned in July 2011.  A transcript is of record.

In August 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a current VA examination.  The action specified in the August 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Before September 21, 2011, the Veteran's thoracic spine disability resulted in forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, but did not result in forward flexion of the thoracolumbar spine less than 60 degrees; combined range of motion of the thoracolumbar spine less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or ankylosis of the thoracolumbar spine.  

2.  After September 21, 2011, the Veteran's thoracic spine disability did not result in favorable or unfavorable ankylosis of the thoracolumbar spine or of the entire spine.  

3.  The Veteran does not suffer from intervertebral disc syndrome with incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 10 percent for service connected residuals of a fracture of the thoracic spine prior to September 21, 2011 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5235, 5243 (2011).

2.  The criteria for entitlement to a disability rating in excess of 40 percent for service connected residuals of a fracture of the thoracic spine after September 21, 2011 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5235, 5243 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Increased Rating

The Veteran in this case is in receipt of service connection for residuals of a compression fracture to the thoracic spine.  His current evaluation is 10 percent and he contends, in essence, that his disability is of greater severity than what is contemplated by this rating. 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran's thoracic spine disability is rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a (2011).  Under the General Formula, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease; 
Unfavorable ankylosis of the entire spine ............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine ...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ................................................................................................ 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ........................................................................................... 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ...................................... 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height .................................................................................. 10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2011). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran was granted entitlement to service connection for residuals of a compression fracture of the thoracic spine in an August 2007 rating decision and assigned an initial 10 percent disability rating.  The Veteran did not appeal or submit new or material evidence within one year of the decision.  However, in October 2008, he requested a re-evaluation of his service connected disability, reporting that he had to stop working because the pain and dysfunction caused by his thoracic spine disability had increased significantly since his last evaluation.  

The Veteran was afforded a VA examination in July 2007 as part of his original claim for service connection.  At that time, the Veteran complained of pain at the seventh and eighth thoracic vertebrae, which radiates into his low back.  He also reported bilateral hip problems which cause pain in the hips and low back.  He described weakness, stiffness, swelling, heat, fatigue, lack of endurance, and spasm.  He reported that his symptoms were exacerbated by working, bending, weight-bearing, and walking and relieved by resting and lying or sitting down.  He also reported that he was on the verge of quitting his job as an oromaxillofacial surgeon because of his back pain.  See VA C & P Exam Report (July 23, 2007).

The Veteran walked with the assistance of a cane and had an antalgic gait.  He appeared to the examiner to be in pain as he was walking.  He had difficulty getting on and off the examining table.  On range of motion testing, forward flexion was from 0 to 80 degrees, with pain throughout the range of motion.  Extension was from 0 to 10 degrees, left and right lateral flexion were from 0 to 20 degrees, and left and right lateral rotation were from 0 to 15 degrees, all with pain at the end point.  There was no additional limitation of motion following three repetitions.  Id.

In November 2008, the Veteran was afforded a new VA examination as part of his increased rating claim.  At that time, the Veteran reported he was unable to stand for more than five or ten minutes because of pain in his back and pelvis.  He used a walker and cane to ambulate.  He continued to complain of pain, stiffness, weakness, decreased motion, and fatigue.  See VA C & P Examination Note (November 14, 2008).

On physical examination, there was tenderness in the thoracic region with painful movement; however, there was no muscle spasm, atrophy, or guarding and the localized tenderness was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran had normal muscle strength and tone.  While the Veteran's gait was antalgic and there was some lumbar flattening, he did not have any gibbus, kyphosis, list, lumbar lordosis, scoliosis, or reverse lordosis.  The Veteran had some loss of sensation in the lower extremities in a sock like distribution consistent with diffuse peripheral neuropathy.  He had no spinal ankylosis.  Id.

On range of motion testing, forward flexion was from 0 to 90 degrees.  Extension was from 0 to 20 degrees.  Left and right lateral flexion were from 0 to 25 degrees.  Left and right lateral rotation was from 0 to 30 degrees.  The examiner did not note any pain throughout the range of motion and found no additional loss of motion following repetitive testing.  Id.

In a January 2009 addendum, the examiner clarified that the Veteran's peripheral neuropathy is unrelated to his service connected thoracic spine disability.  VA C & P Examination Report (January 21, 2009).  

The Veteran and his representative have contended that the November 2008 examination is not adequate for resolving the issue on appeal.  At the Veteran's July 2011 Travel Board hearing before the undersigned, the Veteran's representative relayed his belief that the 2008 examination was too focused on bilateral hip disabilities, was somewhat dated, and did not adequately describe the Veteran's disability picture in the thoracolumbar spine.  

Upon review, there does not appear to be any significant defect with this examination, per se; however, included in the request for a new examination was the allegation that the 2008 examination was somewhat dated, and was thus not an accurate representation of the Veteran's disability picture.  In light of what the Board deemed credible testimony from the Veteran that his service connected condition had worsened, the Board remanded the matter to afford the Veteran new VA examination.

In September 2011, the Veteran was afforded his most recent VA examination.  He described the course of his disability as progressively worsening.  He reported intermittent pain that can be severe and alters posture and walking, as well as stiffness and weakness.  There was no radiation of pain into the legs, but sensation in the feet was described as altered.  See VA C & P Examination Note (September 21, 2011).

On physical examination, the Veteran had localized tenderness or pain to palpation of the midline thoracic region.  There was no guarding, muscle spasm, or muscle atrophy.  On range of motion testing, the Veteran had forward flexion from 0 to 35 degrees, with objective evidence of painful motion at 25 degrees.  Extension was from 0 to 10 degrees, with no objective evidence of painful motion.  Right and left lateral flexion were from 0 to 20 degrees, with objective evidence of painful motion at 15 degrees.  Right and left lateral rotation were from 0 to 25 degrees, with objective evidence of painful motion at 20 degrees.  The Veteran did not have any additional loss of motion following repetitive testing.  The examiner noted that the Veteran's thoracic spine disability would result in less movement than normal, weakened movement, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing, and or weight-bearing.  He found that the Veteran did not have intervertebral disc syndrome.  Id.

The Board has also reviewed the Veteran's available VA and private treatment records.  While these document that the Veteran has a disability of the thoracic spine, they provide little relevant information regarding the severity of the Veteran's disability, such as evidence regarding his range of motion.  

Based on all the above evidence, the Board finds that the Veteran is appropriately rated for all periods on appeal.

Before the September 2011 VA examination, there is no evidence that the Veteran's thoracic spine disability resulted in forward flexion less than 60 degrees; combined range of motion of the thoracolumbar spine less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Additionally, as the November 2008 VA examiner specifically found that the Veteran did not have intervertebral disc syndrome, a higher disability rating cannot be considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Board has considered the Veteran's testimony that his condition has progressively worsened during the period on appeal, and accepts this testimony as credible, as well as his description of symptoms including pain, stiffness, and weakness.  However, while the Board is willing to accept that given the progressive nature of the Veteran's disability, he might have met the criteria for a higher disability rating sometime between November 2008 and September 2011, it is impossible to say with any certainty when that might be absent objective evidence.  Therefore, the Board finds that the RO properly assigned the Veteran's 40 percent disability rating from September 21, 2011, the earliest date objective evidence of a worsening of the Veteran's disability is of record.  

The only way the Veteran can be afforded a disability rating in excess of 40 percent is if there is evidence of ankylosis of the thoracolumbar spine or the entire spine, which has not been shown by the medical evidence of record.  As the September 2011 VA examiner concluded that the Veteran does not have intervertebral disc syndrome, a higher disability rating cannot be considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Finally, the Board has considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties, including pain, stiffness, weakness, and limitation of motion, are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards, which contemplates these symptoms.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

For all the above reasons, entitlement to a higher disability rating for any period on appeal must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Additionally, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in October 2008.  This letter informed the Veteran of what evidence was required to substantiate his claim, as well as VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private medical records and was provided an opportunity to set forth his contentions during the July 2011 hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in November 2008 and September 2011.  These VA C&P examinations are based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).






[Continued on Next Page]

ORDER

Entitlement to a disability rating in excess of 10 percent for service connected residuals of a compression fracture of the thoracic spine before September 21, 2011 is denied.

Entitlement to a disability rating in excess of 40 percent for service connected residuals of a compression fracture of the thoracic spine after September 21, 2011 is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, the Board will address whether the Veteran has been entitled to TDIU for any time during the appeal period.  The Board has listed the TDIU issue as a separate claim for administrative purposes. 

In his October 2008 increased rating claim, the Veteran claimed that he could no longer work because of his service connected thoracic spine disability.  He has also submitted letters from his primary care physician, Dr. M.P., stating that the Veteran is totally and permanently disabled due to a non-service connected bilateral hip disability, as well as his service connected thoracic spine disability.  

It appears from the evidence of record that due to medical problems, the Veteran is currently unemployable.  However, it is unclear from the record whether the Veteran's service connected thoracic spine disability alone causes this unemployability.  The letters from Dr. M.P. suggest that the Veteran's non-service connected bilateral hip disability is his most severe and debilitating disability, and the Veteran has a number of other serious non-service connected medical problems including coronary artery disease and a blood clotting/bleeding disorder.  Accordingly, the Board finds that VA medical opinion is required to determine whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected residuals of a fracture of the thoracic spine alone, without considering any of the Veteran's non-service connected medical problems, render the Veteran unable to find and maintain substantially gainful employment.  

At the Veteran's hearing before the undersigned, he identified that it was difficult for him to travel to the White River Junction facility to undergo an examination.  He requested, if possible, that any examinations be scheduled at the Colchester, Vermont VA Community Outpatient Clinic.  If such a facility is capable of providing the examination, the Veteran should be examined there, as it is closer to his home.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a VA general medical examination, if feasible at the Colchester, Vermont VA Outpatient Clinic.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected thoracic spine disability alone, without regard to any non-service connected health problems, renders the Veteran unable to find and maintain substantially gainful employment.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


